EXHIBIT 10.2
INVESTORS BANCORP, INC.


CHANGE IN CONTROL AGREEMENT
FOR
THOMAS F. SPLAINE, JR.


This AGREEMENT is effective as of the 1st day of January, 2016 (the “Effective
Date”) by and between INVESTORS BANCORP, INC., a Delaware corporation with its
principal place of business at 101 JFK Parkway, Short Hills, New Jersey 07078
(the “Company”), and Thomas F. Splaine, Jr. (the “Executive”). Any reference to
“Bank” herein shall mean Investors Bank; a New Jersey chartered stock savings
bank or any successor thereto.  The Agreement conforms to Section 409A of the
Internal Revenue Code, as amended (the “Code”) and the final regulations (the
“Final Regulations”) promulgated thereunder.
 
WHEREAS, the Company recognizes the substantial contribution the Executive has
made to the Company and its wholly-owned subsidiary, the Bank, and wishes to
protect his position therewith for the period provided in this Agreement; and
 
WHEREAS, the Executive has agreed to serve as a Senior Vice President for the
Bank, a position of substantial responsibility; and
 
WHEREAS, Code Section 409A deems certain severance and other payments to
Executive herein to be nonqualified deferred compensation that must comply with
its terms or subject Executive to additional taxes and penalties.
 
NOW, THEREFORE, in consideration of the contribution of the Executive, and upon
the other terms and conditions hereinafter provided, the parties hereto agree as
follows:
 
1.  
TERM OF AGREEMENT

 
The “term” of this Agreement shall be twenty-four (24) full calendar months from
the Effective Date, and shall include any extension or renewal made pursuant to
this Section.  Commencing on the first anniversary of the Effective Date and
continuing on each anniversary date thereafter (the “Anniversary Date”), this
Agreement shall renew for an additional year such that the remaining term shall
be two (2) years unless written notice of non-renewal (“Non-Renewal Notice”) is
provided to Executive at least thirty (30) days and not more than sixty (60)
days prior to any such Anniversary Date, that this Agreement shall terminate at
the end of twenty-four (24) months following such Anniversary Date.
 
2.  
PAYMENTS TO EXECUTIVE UPON CHANGE IN CONTROL

 
This Agreement provides for certain payments and benefits to Executive only in
the event of Change in Control followed by a termination of Executive’s services
as described in this Agreement.
 
(a) Upon the occurrence of a Change in Control of the Company or the Bank (as
herein defined) followed at any time during the term of this Agreement by
Executive’s voluntary termination of employment in accordance with this Section
2(a) or involuntary termination of the Executive’s employment, other than for
Just Cause (as defined in Section 2(c) hereof), the provisions of Section 3
shall apply, provided that such termination of employment constitutes a
“Separation from Service” within the meaning of Code Section 409A and the Final
Regulations. Upon the occurrence of a Change in Control, the Executive shall
have the right to elect to voluntarily terminate his employment at any time
during the term of this Agreement following a demotion, loss of title, office or
significant authority (in each case, other than as a result of the fact that
either the Bank or the Company is merged into another entity in connection with
the Change in Control and will not operate as a stand-alone, independent
entity), a reduction in his annual compensation or benefits, or relocation of
his principal place of employment by more than 30 miles from its location
immediately prior to the Change in Control, provided that in each case,
Executive has given the Company 30 days’ written notice within 90 days following
the date of the initial existence of the condition and the Company has had at
least 30 days in which to remedy the situation, provided that the Company may
elect to waive said 30 day period.
 


 
 

--------------------------------------------------------------------------------

 

 
(b)  A “Change in Control” of the Company or the Bank shall mean a change in
control of a nature that: (i) would be required to be reported in response to
Item 5.01 of the Current Report on Form 8-K, as in effect on the date hereof,
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”); or (ii) results in a Change in Control of the Company or the
Bank within the meaning of the Bank Holding Company Act, as amended, and
applicable rules and regulations promulgated thereunder (collectively, the
“BHCA”) as in effect at the time of the Change in Control; or (iii) without
limitation such a Change in Control shall be deemed to have occurred at such
time as (a) any “person” (as the term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Bank
representing 25% or more of the combined voting power of Company’s outstanding
securities, except for any securities purchased by the Bank’s employee stock
ownership plan or trust; or (b) individuals who constitute the Board on the date
hereof (the “Incumbent Board”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
date hereof whose election was approved by a vote of at least three-quarters of
the directors comprising the Incumbent Board, or whose nomination for election
by the Company’s stockholders was approved by the same Nominating Committee
serving under an Incumbent Board, shall be, for purposes of this clause (b),
considered as though he were a member of the Incumbent Board; or (c) a
reorganization, merger, consolidation, sale of all or substantially all the
assets of the Company or the Bank or similar transaction in which the Company or
Bank is not the surviving institution occurs; or (d) a proxy statement is
distributed soliciting proxies from stockholders of the Company, by someone
other than the current management of the Company, seeking stockholder approval
of a plan of reorganization, merger or consolidation of the Company or similar
transaction with one or more corporations as a result of which the outstanding
shares of the class of securities then subject to the plan are exchanged for or
converted into cash or property or securities not issued by the Company; or (e)
a tender offer is made for 25% or more of the voting securities of the Company
and the shareholders owning beneficially or of record 25% or more of the
outstanding securities of the Company have tendered or offered to sell their
shares pursuant to such tender offer and such tendered shares have been accepted
by the tender offeror.
 
(c) Even if a Change in Control shall occur, the Executive shall not have the
right to receive termination benefits pursuant to Section 3 hereof upon
termination for Just Cause.  The phrase “Just Cause” as used herein, shall exist
when there has been a good faith determination by the Board that there shall
have occurred one or more of the following events with respect to the Executive:
(i) the conviction of the Executive of a felony or of any lesser criminal
offense involving moral turpitude; (ii) the willful commission by the Executive
of a criminal or other act that, in the judgment of the Board will likely cause
substantial economic damage to the Company or the Bank or substantial injury to
the business reputation of the Company or Bank; (iii) the commission by the
Executive of an act of fraud in the performance of his duties on behalf of the
Company or Bank; (iv) the continuing willful failure of the Executive to perform
his duties to the Company or Bank (other than any such failure resulting from
the Executive’s incapacity due to physical or mental illness) after written
notice thereof (specifying the particulars thereof in reasonable detail) and a
reasonable opportunity to be heard and cure such failure are given to the
Executive by the Board; or (v) an order of a federal or state regulatory agency
or a court of competent jurisdiction requiring the termination of the
Executive’s employment by the Company. Notwithstanding the foregoing, Just Cause
shall not be deemed to exist unless there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the entire membership of the Board at a meeting of the
Board called and held for the purpose (after reasonable notice to the Executive
and an opportunity for the Executive to be heard before the Board), finding that
in the good faith opinion of the Board the Executive was guilty of conduct
described above and specifying the particulars thereof.  Prior to holding a
meeting at which the Board is to make a final determination whether Just Cause
exists, if the Board determines in good faith at a meeting of the Board, by not
less than a majority of its entire membership, that there is probable cause for
it to find that the Executive was guilty of conduct constituting Just Cause as
described above, the Board may suspend the Executive from his duties hereunder
for a reasonable period of time not to exceed fourteen (14) days pending a
further meeting  at which the Executive shall be given the opportunity to be
heard before the Board.  For purposes of this subparagraph, no act or failure to
act, on the Executive’s part shall be considered “willful” unless done, or
omitted to be done, by his not in good faith without reasonable believe that his
action or omission was in the best interest of the Company and the Bank.  Upon a
finding of Just Cause, the Board shall deliver to the Executive a Notice of
Termination, as more fully described in Section 4 below.
 
-2-


 
 

--------------------------------------------------------------------------------

 

 
3.  
TERMINATION

 
(a) Upon the occurrence of a Change in Control, followed at any time during the
term of this Agreement by the involuntary termination of the Executive’s
employment other than due to termination for Just Cause, or voluntary
termination for one or more of the reasons set forth in Section 2(a) hereof, the
Company shall be obligated to pay the Executive, or in the event of his
subsequent death, his beneficiary or beneficiaries, or his estate, as the case
may be, as severance pay, a sum equal to one and one half times the sum of (i)
the highest rate of base salary, and (ii) highest rate of bonus awarded to the
Executive during the prior three years, subject to applicable withholding
taxes.  If the Executive has been employed by the Company for less than one
year, then the severance pay shall be a sum equal to eighteen times the highest
monthly salary, and one and one half times the highest rate of bonus awarded to
Executive.
 
(b) Upon the occurrence of a Change in Control of the Company followed at any
time during the term of this Agreement by the Executive’s involuntary
termination of employment other than for termination for Just Cause, or
voluntary termination for one or more of the reasons set forth in Section 2(a)
hereof, the Company shall cause to be continued at no cost to Executive, life,
and nontaxable medical and dental coverage substantially identical to the
coverage maintained by the Company for the Executive prior to his severance.
Such coverage and payments shall cease upon expiration of eighteen months.
 
-3-


 
 

--------------------------------------------------------------------------------

 

(c) Upon the occurrence of a Change in Control, the Executive will have such
rights as specified in any other employee benefit plan with respect to options
and such other rights as may have been granted to the Executive under such
plans.
 
(d) Any cash severance payments shall be made in a lump sum within thirty (30)
days of Executive’s termination of employment.  Such payments shall not be
reduced in the event the Executive obtains other employment following
termination of employment with the Company.  Notwithstanding the foregoing, if
Executive is a Specified Employee, as defined in Code Section 409A, and any
payment to be made under sub-paragraph (a) of this Section 3 shall be determined
to be subject to Code Section 409A, then if required by Code Section 409A, such
payment or a portion of such payment (to the minimum extent possible) shall be
delayed and shall be paid on the first day of the seventh month following
Executive’s Separation from Service.
 
(e) For purposes of this Agreement, a “Separation from Service” shall have
occurred if the Company and Executive reasonably anticipate that no further
services will be performed by the Executive after the date of Executive’s
termination of employment (whether as an employee or as an independent
contractor) or the level of further services performed will be less than 50% of
the average level of bona fide services in the 36 months immediately preceding
Executive’s termination of employment.
 
(f) Notwithstanding the preceding paragraphs of this Section 3, in no event
shall the aggregate payments or benefits to be made or afforded to the Executive
under said paragraphs (the “Termination Benefits”) constitute an “excess
parachute payment” under Section 280G of the Code or any successor thereto, and
in order to avoid such a result, Termination Benefits will be reduced, if
necessary, to an amount, the value of which is one dollar ($1.00) less than an
amount equal to three (3) times the Executive’s “base amount”, as determined in
accordance with said Section 280G. The allocation of the reduction required
hereby among Termination Benefits provided by the preceding paragraphs of this
Section 3 shall be determined by the Executive.  Notwithstanding anything to the
contrary herein, if it is determined that having the Executive make such
determination would violate Code Section 409A, then the reduction shall be made
to Executive’s cash severance payment pursuant to Section 3(a) of this
Agreement.
 
4.  
NOTICE OF TERMINATION

 
Any purported termination of Executive’s employment by the Company (for these
purposes, termination of Executive’s employment by the Bank shall be deemed
termination by the Company) or by the Executive shall be communicated by Notice
of Termination to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a written notice which shall indicate the
Date of Termination and, in the event of termination by the Executive, the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so
indicated.  “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a termination for Just Cause, shall be
immediate).  In no event shall the Date of Termination exceed 30 days from the
date Notice of Termination is given.
 
-4-


 
 

--------------------------------------------------------------------------------

 

 
5.  
SOURCE OF PAYMENTS

 
It is intended by the parties hereto that all payments provided in this
Agreement shall be paid in cash or check from the general funds of the Company,
provided, however, that in the event that the payment of any amounts due under
Section 3 above is made by the Bank, such payment shall offset the payment due
from the Company hereunder.
 
6.  
EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS

 
This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Company and the Executive, except
that this Agreement shall not affect or operate to reduce any benefit or
compensation inuring to the Executive of a kind elsewhere provided. No provision
of this Agreement shall be interpreted to mean that the Executive is subject to
receiving fewer benefits than those available to his without reference to this
Agreement.
 
7.  
NO ATTACHMENT

 
(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.
 
(b) This Agreement shall be binding upon, and inure to the benefit of, the
Executive, the Company and their respective successors and assigns.
 
8.  
MODIFICATION AND WAIVER

 
(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
 
(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.
 
9.  
REQUIRED PROVISIONS

 
Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Company, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.
 
-5-


 
 

--------------------------------------------------------------------------------

 

 
10.  
SEVERABILITY

 
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
 
11.  
HEADINGS FOR REFERENCE ONLY

 
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
12.  
GOVERNING LAW

 
The validity, interpretation, performance, and enforcement of this Agreement
shall be governed by the laws of the State of Delaware.
 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by the employee within fifty (50)
miles from the location of the Association, in accordance with the rules of the
Judicial Mediation and Arbitration Systems (JAMS) then in effect. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction; provided,
however, that subject to Section 3(c) hereof, the Executive shall be entitled to
seek specific performance of his right to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.
 
13.  
PAYMENT OF LEGAL FEES

 
All reasonable legal fees paid or incurred by the Executive pursuant to any
dispute or question of interpretation relating to this Agreement shall be paid
or reimbursed by the Company if the Executive is successful on the merits
pursuant to a legal judgment, arbitration or settlement, provided, however, that
such reimbursement shall occur no later than two and one-half (2-1/2) months
after the end of the year in which the dispute is settled or resolved in the
Executive’s favor.
 
14.  
SUCCESSOR TO THE COMPANY

 
The Company shall require any successor or assignee, whether direct or indirect,
by purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Company, expressly and unconditionally to assume and
agree to perform the Company’s obligations under this Agreement, in the same
manner and to the same extent that the Company would be required to perform if
no such succession or assignment had taken place.
 
-6-


 
 

--------------------------------------------------------------------------------

 

15.  
OBLIGATIONS OF COMPANY

 
The termination of Executive’s employment, other than following a Change in
Control, shall not result in any obligation of the Company under this Agreement.
 
[Signature Page to Follow]
 
 
-7-


 
 

--------------------------------------------------------------------------------

 


SIGNATURES
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has signed this Agreement, as of the
day and date below.
 


 


INVESTORS BANCORP, INC.








By:           /s/ Kevin Cummings                                                       
Kevin Cummings, President and CEO




EXECUTIVE








By:           /s/ Thomas F. Splaine,
Jr.                                                      
Thomas F. Splaine, Jr.






